DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims

This communication is a First Action Non-Final on the merits. Claims 1-17, as originally filed on 10 February 2021, are currently pending and have been considered below.  

Priority

This application claims continuation status priority under 35 U.S.C. 119 to Singapore application no. 10202000279Q filed on 10 January 2020.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claims 9-17, the preamble of claim 9 sets forth an apparatus/system as “A system comprising” but the body of the claim does not set forth every element as structure that one would expect in a system claim; the recited “transaction system” and “a least one unattended commerce device” are considered software and are not structural in nature.  Although discussed and mentioned, the applicant gives a number of examples, but not an explicit definition, and the specification does not define either “transaction system” or “a least one unattended commerce.  An apparatus/system requires structure and software is not structural.  Since the specification is open ended and the claim is not explicit, the broadest reasonable interpretation is that the components that are argued to be hardware can be software.  An apparatus/system requires structure and software is not structural in nature as such the claim is indefinite.  
Claims 10-17 depend from claim 9 discussed above and do not cure its deficiencies.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.  Alternatively, applicant can claim 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-17, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-17 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-17 are directed to sending and 
Independent Claim 1, which is representative of Independent Claims 8 and 9, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 8 and 9, recites, in part, 
periodically, … …, performing a payout process for each user comprising;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
extracting meta-information including a conversion parameter and a reward, wherein the meta-information corresponds to a conversion associated with an advertisement displayed previously by a plurality of entities; and, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
determining a direct reward points amount that is dependent on network activity that is directly attributable to the user; 
determining an indirect reward points amount that is at least partly dependent on network activity that is attributable to other users that are below said user in the hierarchy; and (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
crediting a digital wallet of the user by the direct reward points amount and the indirect reward points amount; wherein said network activity comprises one or more electronic transactions conducted via the transaction system, and/or addition of one or more users to the transaction system. (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
These limitations set forth a concept of sending and receiving data to purchase/use/display loyalty/reward points.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1 and 7-9 and their related text and Paragraphs 0099-0107 of the specification (US Patent Application 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-7 and 10-17 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-17 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Claims 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  In particular, the rationale for finding is explained below:
Regarding claims 9-17, the preamble of claim 9 sets forth an apparatus/system as “A system comprising” but the body of the claim does not set forth every element as structure that one would expect in a system claim; the recited “transaction system” and 
Claims 10-17 depend from claim 9 discussed above and do not cure its deficiencies.

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allos (US Patent No. 7,912,751 B1 – Hereinafter Allos) and further in view of McClung, III (US Patent Application Publication No. 2014/0058938 A1 – Hereinafter McClung).  
Claim 1:
A computer-implemented method of distributing reward points to computer network users in a transaction system, said users being arranged in a hierarchy, the method comprising: (See at least the Abstract.)
periodically, by at least one processor, performing a payout process for each user comprising; (See at least Col 2, line 53 - Col 3, line 15 and Col 5, lines 31-46.)
determining a direct reward points amount that is dependent on network activity that is directly attributable to the user; (See at least Col 2, line 53 - Col 3, line 15.)
determining an indirect reward points amount that is at least partly dependent on network activity that is attributable to other users that are below said user in the hierarchy; and  (See at least Col 2, line 53 - Col 3, line 15.)
crediting a digital wallet of the user by the direct reward points amount and the indirect reward points amount. (See at least Col 5, lines 31-46.  The reward points are electronic in a system to a user so it is to their digital wallet.  Further Col 6, lines 52 – Col 7, line 20 discuss virtual credit which has to go to a digital wallet.)
wherein said network activity comprises one or more electronic transactions conducted via the transaction system, and/or addition of one or more 
Allos all the limitations above and teaches purchasing and alludes to electronic purchase (e-commerce), but does not appear to explicitly specify “electronic transactions”/electronic purchasing/e-commerce.
McClung teaches “electronic transactions”/electronic purchasing/e-commerce, in at least paragraphs 0023 and 0026, using an e-wallet in at least paragraphs 0040 and 0043, and relations to loyalty systems in at least paragraph 0145.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by Allos by using “electronic transactions”/electronic purchasing/e-commerce in a system with e-wallets and loyalty systems as taught by McClung in order to allow MLM systems to be utilized in an electronic purchase tied to loyalty systems.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 2:
The combination Allos and McClung teaches all the limitations of claim 1 above. 
Further, as discussed above McClung teaches “electronic transactions”/electronic purchasing/e-commerce, in at least paragraphs 0023 and 0026, using an e-wallet in at least paragraphs 0040 and 0043, and relations to loyalty systems in at least paragraph 0145. 

Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 3 and 4:
The combination Allos and McClung teaches all the limitations of claim 1 above. 
Further, Allos teaches “wherein the direct reward points amount is one or more of a rebate, or an increment to a loyalty balance” and “the indirect incentive amount is one or more of a rebate, or an increment to a loyalty balance” in at least Col 2, line 53 - Col 3, line 15, Col 5, lines 31-46, and Col 6, lines 52 – Col 7, line 20. 
Claim 5:
The combination Allos and McClung teaches all the limitations of claim 1 above, but does not specify capped or uncapped compensation. 
After 25 previous years in sales and marketing the examiner knows that capped and uncapped compensation is old and known.  Regardless, compensation comes in two options; capped and uncapped.  Since Allos discusses compensation, it would have been obvious to try, by ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ), to modify the methodology taught by the combination of Allos and McCLung by using either capped or uncapped compensation, since there are a finite number of identified, predictable potential solutions (capped and uncapped)) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 
Claim 6:
The combination Allos and McClung teaches all the limitations of claim 1 above. 
Further, Allos teaches “crediting a digital wallet of the user by an additional direct reward points amount and/or an additional indirect reward points amount based on purchase transactions made by the user and/or the other users that are below said user in the hierarchy” in at least Col 2, line 53 - Col 3, line 15, Col 5, lines 31-46, and Col 6, lines 52 – Col 7, line 20, and McClung teaches using an e-wallet in at least paragraphs 0040 and 0043. 
The motivation to combine Allos and McClung is the same as disclosed in Claim 1 above and is incorporated herein.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 7:
The combination Allos and McClung teaches all the limitations of claim 6 above. 
Further, Allos teaches “wherein the crediting of the additional direct reward points amount and/or the additional indirect reward points amount occurs during the payout process” in at least at least Col 5, lines 31-46.
Claim 8:
Claim 8 is rejected under 35 USC § 103 for substantially the same reasons as claim 1 since a system is taught in the Abstract cited above.


Claims 9-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allos and further in view of McClung and further in view of Patel et al.  (US Patent No. 9,262,771 B1 – Hereinafter Patel).  
Claim 9:
Claim 9 is rejected under 35 USC § 103 for substantially the same reasons as claim 1 since a system is taught in the Abstract cited above.
McClung teaches an unattended commerce device in at least Figure 1 and its related text.  
The motivation to combine Allos and McClung is the same as disclosed in Claim 1 above and is incorporated herein.  
The combination Allos and McClung does not appear to specify an authorization token for transaction completion.   
Patel teaches an authorization token for transaction completion in at least Figures 12A and 12B and their related text and Col 7, lines 27-67.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by the combination of Allos and McClung by using an authorization token for transaction completion as taught by Patel in order to ensure secure transaction and transaction information.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 10:

Further, Allos teaches crediting a digital wallet in at least Col 5, lines 31-46.  The reward points are electronic in a system to a user so it is to their digital wallet.  Further Col 6, lines 52 – Col 7, line 20 discuss virtual credit which has to go to a digital wallet, and in addition McClung also teaches using an e-wallet in at least paragraphs 0040 and 0043. 
The motivation to combine Allos, McClung, and Patel is the same as disclosed in Claim 9 above and is incorporated herein.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 11:
The combination Allos, McClung, and Patel teaches all the limitations of claim 9 above. 
Claim 1 is rejected under 35 USC § 103 for substantially the same reasons as claim 1 above. 
The motivation to combine Allos, McClung, and Patel is the same as disclosed in Claim 9 above and is incorporated herein.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 12:

Further, as discussed above McClung teaches “electronic transactions”/electronic purchasing/e-commerce, in at least paragraphs 0023 and 0026, using an e-wallet in at least paragraphs 0040 and 0043, and relations to loyalty systems in at least paragraph 0145. 
Claims 13 and 14:
The combination Allos, McClung, and Patel teaches all the limitations of claim 11 above. 
Further, Allos teaches “wherein the direct reward points amount is one or more of a rebate, or an increment to a loyalty balance” and “the indirect incentive amount is one or more of a rebate, or an increment to a loyalty balance” in at least Col 2, line 53 - Col 3, line 15, Col 5, lines 31-46, and Col 6, lines 52 – Col 7, line 20. 
Claim 15:
The combination Allos, McClung, and Patel teaches all the limitations of claim 11 above, but does not specify capped or uncapped compensation. 
After 25 previous years in sales and marketing the examiner knows that capped and uncapped compensation is old and known.  Regardless, compensation comes in two options; capped and uncapped.  Since Allos discusses compensation, it would have been obvious to try, by ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ), to modify the methodology taught by the combination of Allos, McCLung, and Patel by using either capped or uncapped compensation, since there are a finite number of identified, predictable potential solutions (capped and uncapped)) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 
Claim 16:
The combination Allos, McClung, and Patel teaches all the limitations of claim 11 above. 
Further, Allos teaches “crediting a digital wallet of the user by an additional direct reward points amount and/or an additional indirect reward points amount based on purchase transactions made by the user and/or the other users that are below said user in the hierarchy” in at least Col 2, line 53 - Col 3, line 15, Col 5, lines 31-46, and Col 6, lines 52 – Col 7, line 20, and McClung teaches using an e-wallet in at least paragraphs 0040 and 0043. 
The motivation to combine Allos, McClung, and Patel is the same as disclosed in Claim 11 above and is incorporated herein.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination. 
Claim 17:
The combination Allos, McClung, and Patel teaches all the limitations of claim 16 above. 
Further, Allos teaches “wherein the crediting of the additional direct reward points amount and/or the additional indirect reward points amount occurs during the payout process” in at least at least Col 5, lines 31-46. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)  and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681